On this appeal from an order of the Supreme Court, Westchester County, entered August 28, 1974, which inter alia granted defendants’ motion to vacate a default judgment of said court entered April 24, 1973, but directed that the judgment shall stand as security, this court made an order on January 20, 1975, upon the parties’ stipulation inter alia settling the action, directing that "in accordance with the stipulation the appeal shall be deemed withdrawn on October 1, 1975, without costs, unless an affidavit showing default in payment [as provided for in the stipulation] is submitted to this court prior to said date” (bracketed matter added). This court has received an affirmation by plaintiff’s attorney, dated April 21, 1975, which shows that there has been a default in payment and that no payments have been made. Accordingly, and pursuant to further provisions of the stipulation, the order is reversed, and the motion to vacate the judgment is denied, upon consent of respondents, without costs, and the amount of said judgment is reduced to $15,000. Gulotta, P. J., Hopkins, Martuscello, Latham and Benjamin, JJ., concur.